This is an action for divorce, brought in the district court of Wagoner county by the defendant in error, through her next friend, against plaintiff in error. From a decree of that court granting defendant in error a divorce, the plaintiff in error has attempted to appeal.
Section 6180 of the Compiled Laws of Oklahoma, 1909, provides:
"* * * A party, desiring to appeal from a judgment granting a divorce, must within ten days after such judgment is rendered file a written notice in the office of the clerk of such court, duly entitled in such action, stating that it is the intention of such party to appeal from such judgment and unless such notice be filed no appeal shall be made or taken in such cause. * * *"
The notice thus provided for is jurisdictional, and this court in the case of La Due v. La Due, 23 Okla. 323,100 P. 513, said: *Page 856 
"Where, on appeal from a judgment granting a divorce, plaintiff in error has failed to file, within ten days after the rendition of such judgment, written notice of his intention to appeal, in the office of the clerk of the court in which the judgment was rendered, as prescribed be section 4840, Wilson's Rev.   Ann. St. Okla. 1903 (section 6180, Comp. Laws Okla. 1909), this court is without jurisdiction to hear and determine the appeal, and the same will be dismissed."
While we are without jurisdiction to entertain this cause by reason of the lack of the notice above mentioned, we will say that we have carefully read the briefs of the parties, along with the entire record, and to our minds the situation presented would not justify a reversal of the judgment of the lower court.
The cause is dismissed.
All the Justices concur.